Exhibit 10.3

FIRST AMENDMENT TO CLASS B UNIT PURCHASE AGREEMENT

This FIRST AMENDMENT TO CLASS B UNIT PURCHASE AGREEMENT (this “Amendment”),
dated as of August 9, 2012, is entered into by and between Cheniere Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), and Cheniere
Class B Units Holdings, LLC, a Delaware limited liability company (“Purchaser”).
The above-named entities are sometimes referred to in this Amendment each as a
“Party” and collectively as the “Parties.”

WHEREAS, the Partnership and Cheniere LNG Terminals, Inc. (as
predecessor-in-interest to Purchaser), entered into that certain Class B Unit
Purchase Agreement, dated as of May 14, 2012 (the “Subscription Agreement”)
pursuant to which the Partnership agreed to sell to Purchaser up to 12,000,000
Class B Units, each representing a limited partner interest in the Partnership;
and

WHEREAS, the CCTP Purchase Agreement is being amended and restated and the
closing thereunder is anticipated to be postponed; and

WHEREAS, the Parties desire to amend certain provisions of the Subscription
Agreement accordingly;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1. Amendments.

(a) The first paragraph of the Subscription Agreement is hereby amended to
replace the reference to “Section 14” with “Section 15”.

(b) Section 6(a)(ii) of the Subscription Agreement is hereby amended by
substituting the following for the phrase “December 31, 2012 (the “Outside
Date”)” appearing therein: “the date of the termination of the CCTP Purchase
Agreement in accordance with its terms”.

(c) Section 15 of the Subscription Agreement is hereby amended by amending and
restating in their entirety the definitions of “Amended Partnership Agreement”,
“CCTP Purchase Agreement” and “Unit Purchase Agreement” appearing therein to
read as follows:

“Amended Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Cheniere Energy Partners, L.P., dated as August 9,
2012, as the same may be amended, restated or otherwise modified from time to
time.

“CCTP Purchase Agreement” means that certain Amended and Restated Purchase and
Sale Agreement, dated as of August 9, 2012, by and among Cheniere Pipeline
Company, the Purchaser, the Partnership and Cheniere Energy, Inc., as the same
may be amended, restated or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Unit Purchase Agreement” means the Unit Purchase Agreement, dated as of May 14,
2012, among the Partnership, Cheniere Energy, Inc. and Blackstone CQP Holdco LP,
as the same may be amended, restated or otherwise modified from time to time.

2. Miscellaneous.

(a) Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Subscription Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Subscription Agreement are ratified
and confirmed and shall continue in full force and effect. Each Party agrees
that the Subscription Agreement, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with its terms.

(b) Severability. If any term of this Amendment is found to be invalid, illegal,
or incapable of being enforced under applicable law or public policy, such term
shall be deemed amended to the minimum extent possible to make such term valid,
legal and enforceable, and if such term is not capable of being so amended, it
shall be deemed excised from this Amendment, and the other terms and conditions
of this Amendment shall remain in full force and effect so long as the economic
or legal substance of the Transactions are not affected in any manner materially
adverse to any Party.

(c) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed within the State of Delaware.

(d) Captions. The captions in this Amendment are for purposes of reference only
and shall not limit or otherwise affect the interpretation hereof.

(e) Counterparts. This Amendment may be executed in counterparts and delivered
by facsimile or portable document (“.pdf”) format, each of which shall be deemed
an original, but all of which when taken together shall constitute one and the
same instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

CHENIERE ENERGY PARTNERS, L.P. By:  

Cheniere Energy Partners GP, LLC,

its General Partner

 

By:   /s/ Meg A. Gentle   Name: Meg A. Gentle  

Title:   Senior Vice President and

            Chief Financial Officer

 

CHENIERE CLASS B UNITS HOLDINGS, LLC By:   /s/ Meg A. Gentle   Name: Meg A.
Gentle   Title:   Chief Financial Officer

 

3